Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are moot in view of new grounds of rejection.
The nonstatutory Double Patenting rejection is withdrawn in view of the filing of the terminal disclaimer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0112374 (Olivia) in view of US 2018/0225120 (Graeme).

With respect to claims 1, 11, and 16, Olivia teaches computer program product for facilitating processing within a computing environment, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions for performing a method (computer-readable medium with loaded executable or instructions to the processor for execution) [Par. 0050-0051] comprising: obtaining, by a (request to load module of a program, the loadable module is then loaded to the main memory and executed on a computer) [Par. 0025-0027; Par. 0053]; determining, based on the module loaded, a pointer value for a reference data structure (enabling module-id containing a pointer or dynamic linked pointer in loading the thread variable thread when a module that references the TL variable) [Par. 0053; Par. 0027-0029]; storing the pointer value in a reference data structure tracking structure (storing, at the memory location, an address of a first function configured to use the thread-pointer offset in computing the address of the TL variable.) [Par. 0028-0029]; and using the pointer value to access a variable value for a variable of the module [using the thread variable thread when a module that references the TL variable) [Par. 0027-0029]. Oliva discloses pointers referencing a value writing to each pointer value representing address stored pointing a memory location stored in response to program instruction to be executed, the pointer entry defining addressing corresponding to pointer defining addressed of module that need to be executed [Par. Par. 0018-0020; 0026-0032; Par. 0064-0067]. Graeme in view of Oliva teaches the reference data structure tracking structure comprises a plurality of address fields to specify a range of addresses for which the pointer value is assigned (execution of instructions to determine an address from a required pointer with context identifier identyifying a pointer value, specifying a pointer reference for a required range of addresses (Abstract; Par. 0023-0026). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Oliva with those of Graeme for the purpose of referencing dynamic entries defining addressing corresponding to pointer defining addressed of module that need to be executed [Olivia’s Par. 0016-0017].

With respect to claims 2, 12, and 17, Olivia and Graeme teach the computer program product, wherein the reference data structure tracking structure is a reference data structure pointer cache (thread-local storage containing a set of TL variables defined the module) [Olivia’s Par. 0028-0030; Par. 0013-0014].
	With respect to claim 3, Olivia and Graeme teach the computer program product, wherein the reference data structure pointer cache comprises a pointer value field to include the pointer value (Graeme’s Abstract; Par. 0023-0026).
With respect to claim 7, Olivia and Graeme teach the computer program product, wherein the reference data structure tracking structure comprises a pointer value field to include the pointer value (Graeme’s Abstract; Par. 0023-0026).
With respect to claims 8, 15, and 20, Olivia and Graeme teaches the computer program, wherein the reference data structure tracking structure is an in-memory table (thread linking entry in procedure linkage table that determines the absolute addresses of the loaded module) [Par. 0062-0064].

With respect to claim 9, Olivia teaches the computer program, wherein the plurality of address fields method further comprises storing the pointer value in a reference data structure pointer cache (thread-local storage containing a set of TL variables defined the module) [Par. 0028-0030; Par. 0013-0014].

(the module id determined by an in-module offset, the module id being an identifier of the module in, the variable being defined by computing a thread-pointer offset of the thread-local variable) [Par. 0081-0083; Par. 0028-0029; Par. 0061-0063].

Allowable Subject Matter
Claims 4-6, 9, 13-14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0196746 (Craske et al) teaching processing apparatuses receiving an instruction identifying a given bounded pointer storage element, the instruction identifies a bounded pointer value and identifies a bounded pointer storage element for storing a pointer having associated range information indicative of an allowable range of addresses for the pointer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136